         Case 1:17-cv-08942-LAP Document 17 Filed 10/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LEVAR GAYLE,

                      Plaintiff,               No. 17-CV-8942 (LAP)

-against-                                     No. 07-CR-03-23 (LAP)

UNITED STATES OF AMERICA,                              ORDER

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     In light of the Court’s denial of Mr. Gayle’s motion [dkt.

no. 15] to vacate, set aside, or correct his conviction and

sentence under 28 U.S.C. § 2255, the Clerk of the Court shall

mark this case closed and all pending motions denied as moot.

SO ORDERED.

Dated:       October 23, 2020
             New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
